Citation Nr: 0032211	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
including claimed as due to undiagnosed illness manifested by 
fatigue.

2.  Entitlement to service connection for a skin disability, 
including claimed as due to undiagnosed illness manifested by 
hair loss or brittle nails.

3.  Entitlement to service connection for chondromalacia 
patella of the right knee.

4.  Entitlement to service connection for chondromalacia 
patella of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1986 to September 
1992.  A VA document shows that he had service in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from October 1990 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1993 and later RO decisions that denied service 
connection for hypothyroidism, claimed as an undiagnosed 
illness manifested by fatigue; a skin condition, claimed as 
an UI manifested by hair loss or brittle nails; and 
chondromalacia patellae of the right and left knees.  A 
statement of the case was sent to the veteran in August 1995 
with regard to the claim for service connection for a 
bilateral knee disorder, denied in the July 1993 RO rating 
decision, and he did not submit a substantive appeal.  
However, the report of his VA medical examination for 
veteran's of the PGW in September 1994 was not reviewed in 
conjunction with the claim for the bilateral knee disorder 
until October 1997, and an appropriate statement of the case 
was not sent to the veteran until December 1998.  He 
submitted an appeal with this matter in January 1999, and the 
Board finds that the veteran has submitted a timely appeal 
with the July 1993 RO rating decision denying service 
connection for a bilateral knee disorder.  38 C.F.R. 
§§ 19.29, 20.200 (1999).  Under the circumstances, the Board 
has classified the issues as shown on the first page of this 
decision.

The first two issues identified on the title page will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Chondromalacia patella of the right knee and left knee 
had their onset in service.


CONCLUSIONS OF LAW

3.  Chondromalacia patella of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).

4.  Chondromalacia patella of the left knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records shows that the veteran was seen in 
June 1992 for left knee pain.  A left knee X-ray was 
negative.  The impressions were motor vehicle accident, and 
multiple traumatic contusions.  In August 1992, he was seen 
for knee pain.  He complained of bilateral knee pain with 
weight bearing.  There was mild tenderness with patella grind 
test.  The report of his VA medical examination for 
separation from service in August 1992 notes the presence of 
pain and swelling of the knees.

The report of the veteran's VA medical examination in March 
1993 notes a history of bilateral knee pain for approximately 
one year.  X-rays of the knees showed no significant 
pathological findings.  The diagnosis was history of 
bilateral knee pain with normal examination.

The report of the veteran's PGW medical examination in 
September 1994 notes a history of painful knees since 1992.  
No abnormalities of the knees were found.  The impression was 
chondromalacia patellae of both knees.

VA X-rays of the veteran's knees in January 1995 showed 
minimal narrowing of the medial joint compartment.  The 
impression on the report of his VA treatment in February 1995 
was bilateral knee pain.  It was noted that the X-rays of the 
knees were negative for degenerative joint disease.

The veteran underwent a VA orthopedic examination in May 
1995.  There was tenderness of the knees to palpation at the 
anterior aspect.  There was no evidence of medial or lateral 
joint line tenderness.  The knees were ligamentously stable 
to stress.  There was no evidence of effusion.  Knee range of 
motion was nontender in full extension and 110 degrees of 
flexion, bilaterally.  The patellar compression/quadriceps 
test on the right was exquisitely positive.  This was only 
mildly positive on the left with crepitation being most 
noticeable on the right.  The diagnoses were right knee 
patellofemoral syndrome with left anterior knee pain.  The 
examiner noted that anterior knee pain was a broad category 
that included knee conditions such as patellofemoral syndrome 
that was a condition that usually improved with rest, muscle 
strengthening, and anti-inflammatories.  The examiner could 
not consider the veteran's knee conditions chronic without 
further studies.

The veteran testified at a hearing in April 1999.  He stated 
that he had bilateral knee pain that began in service.

B.  Legal Analysis

The Board is satisfied that all relevant facts have been 
developed and that the evidence of record is sufficient to 
adjudicate the veteran's claims of entitlement to service 
connection for chondromalacia patella of the right knee and 
left knee that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, where arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The testimony from the veteran indicates that he has 
bilateral knee pain that began in service and this evidence 
is corroborated by the service medical records that show he 
had bilateral knee pain and swelling.  The post-service 
medical records reveal that he has had continuous complaints 
of bilateral knee pain since separation from service and that 
chondromalacia patellae of both knees was noted on VA medical 
examinations.

The report of the veteran's VA orthopedic examination in May 
1995 indicates that the veteran has chondromalacia patellae 
of the knees, but the examiner suggested that these were not 
chronic conditions.  Nevertheless, VA X-rays of the knees in 
January 1995 show minimal narrowing of the medial joint line 
compartment.  These X-rays findings when considered with the 
diagnoses of chondromalacia patella of both knees leaves the 
Board uncertain as to whether or not the veteran has chronic 
disabilities of the knees that had their onset in service.  
The Board finds that the overall evidence is in equipoise as 
to this question, and resolves this matter in favor of the 
veteran with the application of the benefit-of-doubt doctrine 
in accordance with the provisions of 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App.49.  Hence, service connection is granted 
for chondromalacia patella of the right knee and 
chondromalacia patella of the left knee.


ORDER

Service connection for chondromalacia patella of the right 
knee is granted.

Service connection for chondromalacia patella of the left 
knee is granted.


REMAND

Also before the Board are the veteran's claims of entitlement 
to service connection for hypothyroidism, which was also 
claimed as an undiagnosed illness manifested by fatigue, and 
for a skin disability, also claimed as an undiagnosed illness 
manifested by hair loss or brittle nails.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law and the veteran's 
statements and testimony, the Board finds that these claims 
must be remanded for further development, to include a 
contemporaneous and thorough VA examination that includes a 
medical opinion regarding whether it is at least as likely as 
not that the veteran suffers from a thyroid disorder, to 
include hypothyroidism, or a chronic skin disability, which 
is related to his period of service, as well as whether he 
suffers from fatigue, hair loss or brittle nails due to an 
undiagnosed illness.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for any thyroid or skin 
problems as well as for fatigue, hair 
loss or brittle nails.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and likely etiology 
any thyroid or skin disability found to 
be present, as well as for the veteran's 
symptoms of fatigue, hair loss and 
brittle nails.  The examiner should 
diagnose any thyroid or skin disorders 
found to be present.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiners prior to the examination.  If 
either a chronic thyroid or skin disorder 
is diagnosed, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that that disability is 
related to the veteran's period of 
service.  In addition, regardless of 
whether the examiner concludes that the 
veteran suffers from either a chronic 
thyroid or skin disorder, the examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiners 
express an opinion as to the likelihood 
that the veteran suffers from chronic 
thyroid, skin, fatigue, hair loss and 
brittle nail symptoms that may not be 
attributed to a known diagnosis.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



